In November, 1859, the appellants made an application to the supreme court for a writ of mandamus to compel the respondents to convene and raise by tax the sum of $193,-820.26, to defray expenses alleged to have been incurred by the commissioners of records, under a- contract made with the appellants to collate, print and bind the indexes of the records in the office of the register of the city and county of New York. The matter was heard before Mr. Justice Ingraham, who rendered a decision denying the application of the appellants. (Reported 18 How., 152.)
The decision was appealed from and the case was argued in February last.
The court affirmed the decision of Justice Ingraham.
J. W. Edmonds and Jas. T. Brady, for appellants.
A. R. Lawrence, Jr., for respondents.